DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on February 19th 2020, June 15th 2020 and July 1st 2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation).
Regarding claim 1, Takase discloses a rotating tool (Fig. 1) comprising:
a motor (6) disposed in a housing (3; Fig. 1);
a switch (8) disposed in the housing (3), the switch (8) being operated ON and OFF in accordance with an operation of an operation member (5; pg. 20 para. 2 of translation) to control a rotation of an output shaft (6a) of the motor (6; pg. 20 para. 2 of translation);
a rotation shaft (6a in Fig. 1) disposed in the housing (3; Fig. 1), the rotation shaft (6a in Fig. 1) rotating in accordance with the rotation of the output shaft (6a in Fig. 2) to rotate a tool bit (10; pg. 20 para. 4); and
a brake mechanism (50) disposed in the housing (3; Fig. 1), the brake mechanism (50) being controllable with respect to a brake plate (56) that integrally rotates with the output shaft (6a in Fig. 2), wherein
the brake plate (56) includes a fin (56a; Fig. 2).
Regarding claim 2, Takase discloses wherein the brake plate (56) is made of a disk-shaped metal (pg. 20 para. 8 of translation), and a plurality of the fins (56a) are disposed upright in a radial direction of the brake plate (56) and formed at regular intervals in a circumferential direction of the brake plate (56; Fig. 3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation) in view of Kawakami et al. (US 2017/0334056; “Kawakami”).
Regarding claim 12, Takase discloses wherein the housing (3), and at least a part of the brake mechanism (50). 
Takase fails to disclose wherein the housing includes a motor housing that houses the motor and a handle housing coupled to a rear of the motor housing, a vibration absorbing member is interposed between the motor housing and the handle housing, and at least a part of the brake mechanism is arranged inside the vibration absorbing member.
However, Kawakami teaches a housing (42; para. [0063]) includes a motor housing (21’) that houses the motor (22; Fig. 4) and a handle housing (41) coupled to a rear of the motor housing (21’; Fig. 4), a vibration absorbing member (81, 82, 83, 84) is interposed between the motor housing (21’) and the handle housing (41; Fig. 4; para. [0062]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the brake mechanism of Takase by having provided the inside of the vibration absorbing member, as taught by Kawakami, in order to reduce the vibrations transmitted to the handle portion that is grasped by the hand (para. [0062]).
Allowable Subject Matter
7.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the most relative prior art is Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation).
Takase discloses wherein the brake plate (56) has a center on which a cylindrical portion (see annotated diagram 1 below; Fig. 2) extending to a side of the output shaft (6a in Fig. 2) is integrally formed.
Takase fails to disclose the cylindrical portion is externally mounted on and key-connected to a coupling shaft disposed coaxially with the output shaft.


    PNG
    media_image1.png
    399
    422
    media_image1.png
    Greyscale

Diagram 1



Regarding claim 5, the most relative prior art is Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation).
Takase discloses the brake mechanism (50).
Takase fails to disclose wherein the brake mechanism (50) includes: a cylinder-shaped shoe holder that holds a brake shoe (57).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731